Exhibit 10.4

COMPENSATION MODIFICATION AGREEMENT

          THIS AGREEMENT (“Agreement”), made this 27th day of February, 2009, by
and between FNB Bancorp, a California corporation, First National Bank of
Northern California, a national banking association and its wholly owned
subsidiary (together, the “Corporation”), and __________________________, a
senior executive officer of the Corporation (“Executive”).

          WHEREAS, the Corporation has determined that it is in the best
interests of the Corporation and its shareholders to participate in the Troubled
Asset Relief Program Capital Purchase Program (“CPP”) of the United States
Department of the Treasury (“UST”), pursuant to which the Corporation will issue
to UST preferred stock (the “Preferred Stock”) in return for cash, along with a
warrant to acquire additional shares of preferred stock (the “Warrant”); and

          WHEREAS, in order for the Corporation to participate in the CPP, the
Corporation and its senior executive officers who are subject to the
Compensation Guidelines (as defined below) must comply with Section 111(b) of
the Emergency Economic Stabilization Act of 2008 regarding executive
compensation and corporate governance and the related UST interim final
regulations (31 CFR Part 30) published in the Federal Register on October 20,
2008 (the “Compensation Guidelines”); and

          WHEREAS, the Corporation is required to deliver a certificate to UST
at the closing of the CPP transaction that it has complied with all the
Compensation Guidelines; and

          WHEREAS, the board of directors of the Corporation has authorized and
directed the Compensation Committee to take any and all the actions required
under the Compensation Guidelines in order to enable the Corporation to deliver
that certificate and has authorized the execution of this Agreement on behalf of
the Corporation; and

          WHEREAS, in order to comply with the Compensation Guidelines for so
long as UST holds securities of the Corporation acquired in the CPP, the
Corporation, through the Compensation Committee, is required to review the
Corporation’s compensation plans and policies with senior risk officers in order
to identify and unilaterally eliminate any bonus plans or other incentive
compensation arrangements for senior executive officers who are subject to the
Compensation Guidelines that encourage such officers to take unnecessary and
excessive risks that threaten the value of the financial institution; and

          WHEREAS, in order to comply with the Compensation Guidelines for so
long as UST holds securities of the Corporation acquired in the CPP, the
Corporation, through the Compensation Committee, must adopt appropriate
provisions for the recovery by the Corporation of any bonus or incentive
compensation paid to a senior executive officer who is subject to the
Compensation Guidelines based on financial statements or performance metric
criteria later determined to be materially inaccurate; and

--------------------------------------------------------------------------------



          WHEREAS, in order to comply with the Compensation Guidelines as long
for so UST holds securities of the Corporation acquired in the CPP, the
Corporation is prohibited from making any golden parachute payment (as defined
under the Compensation Guidelines) to any senior executive officer who is
subject to the Compensation Guidelines; and

          WHEREAS, the Corporation is required to deliver to UST in connection
with the consummation of the CPP transaction a waiver from each of its senior
executive officers who are subject to the Compensation Guidelines with respect
to the changes in the Corporation’s compensation plans, policies and practices
as required by the Compensation Guidelines; and

          WHEREAS, the Compensation Committee has asked Executive to execute the
waiver in the form attached; and

          WHEREAS, Executive believes the requirements imposed under the
Compensation Guidelines in order for the Corporation to obtain government funds
by participating in the CPP are reasonable and in the best interests of the
Corporation and its shareholders and furthers the long-term best interests of
the Corporation and its senior executive officers, including Executive.

          NOW, THEREFORE, to allow the Corporation to participate in the CPP for
the mutual benefit of the Corporation, its shareholders and Executive, and for
other good and valuable consideration, the Corporation and Executive hereby
agree as follows:

          1.          GENERAL MODIFICATION OF EMPLOYMENT, COMPENSATION AND
BENEFIT AGREEMENTS, PLANS AND POLICIES: Until such time as UST ceases to own any
debt or equity securities of the Corporation acquired pursuant to the CPP, the
Corporation and Executive agree that, notwithstanding any contract, plan, policy
or agreement to the contrary, all employment, compensation and benefit
agreements, plans and policies with respect to Executive shall be deemed
modified to comply in all respects with Section 111(b) of EESA as implemented by
any guidance or regulation thereunder that has been issued and is in effect as
of the date the Corporation issues the Preferred Stock and the Warrant to UST.
The Corporation and Executive further agree that the Corporation shall not adopt
any new benefit plan with respect to Executive that does not comply with Section
111(b) of EESA as implemented by any guidance or regulation thereunder that has
been issued and is in effect as of the date the Corporation issues the Preferred
Stock and the Warrant to UST. Executive agrees that the Corporation, through its
Compensation Committee, has the sole discretion: (a) to determine whether and to
what extent any bonus or incentive compensation with respect to Executive
encourages Executive to take unnecessary and excessive risks that threaten the
value of the financial institution, and (b) to eliminate any such compensation
as long as UST holds securities of the Corporation acquired in the CPP.

          2.          RECOVERY OF INCENTIVE COMPENSATION: Until such time as UST
ceases to own any debt or equity securities of the Corporation acquired pursuant
to the CPP, in the event Executive receives a bonus or any other incentive
compensation from the Corporation based on financial statements or performance
metric criteria later determined by the Corporation’s Compensation Committee, in
its sole discretion, to be materially inaccurate, Executive agrees to repay the
Corporation, in cash and within 30 days of a written demand therefor, the amount
of the bonus or incentive compensation received by Executive in excess of the
amount that would have been paid to Executive had the inaccurate statements or
criteria been accurate.

--------------------------------------------------------------------------------



          3.          GOLDEN PARACHUTE PAYMENTS: Until such time as UST ceases
to own any debt or equity securities of the Corporation acquired pursuant to the
CPP, Executive agrees that: (a) Executive shall not be entitled to receive any
golden parachute payment (as defined under the Compensation Guidelines) upon
Executive’s severance from employment (as defined under the Compensation
Guidelines) and (b) that all applicable contacts and agreements between
Executive and the Corporation are deemed to be amended in this regard.

          4.          WAIVER: Executive hereby voluntarily waives any claim
against the Corporation for any changes to my compensation, bonus, incentive and
other benefit plans, arrangements, policies and agreements (including golden
parachute agreements) that are required to comply with the Compensation
Guidelines and that are made pursuant to this Agreement. This waiver includes
all claims Executive may have under the laws of the United States or any state
related to the requirements imposed by the Compensation Guidelines, including,
without limitation, a claim for any compensation or other payments Executive
would otherwise receive. Executive agrees to execute the required waiver in the
form attached hereto and deliver said warrant to the Corporation no later than
the close of business on February 26, 2009.

          5.          COVERED EMPLOYMENT, COMPENSATION AND BENEFIT AGREEMENTS,
PLANS AND POLICIES: Executive acknowledges that all employment, compensation and
benefit agreements, plans and policies applicable to Executive, including but
not limited to those listed in Annex A hereto, are subject to the modifications
and amendments provided for in this Agreement, to the extent applicable.

          6.          MODIFICATION - WAIVERS - APPLICABLE LAW: No provisions of
this Agreement may be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing, signed by Executive and on
behalf of the Corporation by such officer as may be specifically designated by
the Board of Directors of the Corporation. No waiver by either party hereto at
any time of any breach by the other party hereto of, or in compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. The validity, interpretation, construction and performance of this
Agreement shall be governed by federal law, to the extent applicable, and
otherwise by the laws of the State of California.

--------------------------------------------------------------------------------



          7.          INVALIDITY - ENFORCEABILITY: The invalidity or
unenforceability of any provisions of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect. Any provision in this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating or affecting the remaining provisions of this Agreement,
and any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

          8.          HEADINGS: Descriptive headings contained in this Agreement
are for convenience only and shall not control or affect the meaning or
construction of any provision in this Agreement.

          IN WITNESS WHEREOF, the parties have executed this Agreement effective
as of the date first above written.

 

 

EXECUTIVE

 

 

 

 

 

Signature

 

 

 

 

 

Print Name

 


 

 

 

FNB BANCORP
FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

 

 

 

 

 

By:

Thomas C. McGraw
Chief Executive Officer

 

 

 

 

 

 

By:

David A. Curtis
Senior Vice President and
Chief Financial Officer

 


--------------------------------------------------------------------------------



 

ANNEX A

Employment Agreements:

Severance Agreements

Other Benefit Plans or Agreements

Other Employment Compensation and Benefit Plans and Policies


--------------------------------------------------------------------------------



ANNEX C

SENIOR EXECUTIVE OFFICER WAIVER

          In consideration for the benefits I will receive as a result of my
employer’s participation in the United States Department of the Treasury’s TARP
Capital Purchase Program, I hereby voluntarily waive any claim against the
United States or any state or territory thereof or my employer or any of its
directors, officers, employees and agents for any changes to my compensation or
benefits that are required in order to comply with Section 111(b) of the
Emergency Economic Stabilization Act of 2008, as amended (“EESA”), and rules,
regulations, guidance or other requirements issued thereunder (collectively, the
“EESA Restrictions”).

          I acknowledge that the EESA Restrictions may require modification of
the employment, compensation, bonus, incentive, severance, retention and other
benefit plans, arrangements, policies and agreements (including so-called
“golden parachute” agreements), whether or not in writing, that I have with my
employer or in which I participate as they relate to the period the United
States holds any equity or debt securities of my employer acquired through the
TARP Capital Purchase Program and I hereby consent to all such modifications.  I
further acknowledge and agree that if my employer notifies me in writing that I
have received payments in violation of the EESA Restrictions, I shall repay the
aggregate amount of such payments to my employer no later than fifteen business
days following my receipt of such notice.

          This waiver includes all claims I may have under the laws of the
United States or any other jurisdiction related to the requirements imposed by
the EESA Restrictions (including without limitation, any claim for any
compensation or other payments or benefits I would otherwise receive absent the
EESA Restrictions, any challenge to the process by which the EESA Restrictions
were adopted and any tort or constitutional claim about the effect of the
foregoing on my employment relationship) and I hereby agree that I will not at
any time initiate, or cause or permit to be initiated on my behalf, any such
claim against the United States, my employer or its directors, officers,
employees or agents in or before any local, state, federal or other agency,
court or body.


--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, I execute this waiver on my own behalf, thereby
communicating my acceptance and acknowledgement to the provisions herein.

          DATE:  February 27, 2009

 

 

 

 

 

(Signature)

 

 

 

 

 

(Print Name)

 

 

 

 

 

(Title)

UST Sequence No. 846


--------------------------------------------------------------------------------